DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to correspondence filed on 05/11/2021. 

Restriction/Election

Applicant’s election without traverse of claims 1, 4-25, 27, 28 in the reply filed on 05/11/2021 is acknowledged, since application is now in condition of allowance, non-elected claims 13-15 and 26 have been cancelled.

Allowable Subject Matter
Claims 1, 4-12, 16-25, 27, 28 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claim 1 is/are allowed primarily because the closest prior art of record WO 2016/189314 A1 and U.S Publication number 2015/0346507 cannot anticipate Applicant’s or obvious over claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. Although U.S Publication number 2015/0346507   
The prior art of record does not teach  the invention of claim 1 “A shape memory alloy actuation apparatus including: a support structure; a movable element supported on the support structure by a suspension system arranged to guide movement of the movable element along a movement direction with respect to the support structure; in combination with two straight lengths of shape memory alloy actuator wires , wherein the two shape memory alloy actuator wires have an angle therebetween in the range from 70 to 110 degrees as viewed along the movement direction” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        December 1, 2021